          Case 1:04-cr-00801-PKC Document 770 Filed 04/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                           04-cr-801 (PKC)

                -against-                                                  ORDER


BOBBY WESTON,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Defense counsel states that the defendant wishes to admit one or more of the

violations “and immediately stand ready for sentencing.” A hearing on the proposed admission

and sentencing will be held on April 28, 2020 at 12 p.m.

                Chief Judge McMahon’s Standing Order of March 30, 2020, issued pursuant to

the terms of the CARES Act, authorizes the conduct of supervised release revocation

proceedings under Rule 32.1 of the Federal Rules of Criminal Procedure to be conducted by

video teleconferencing, or, if video teleconferencing is not reasonably available, by telephone

conferencing.

                The Court is advised that access to videoconferencing technology may be

available by the date of the proceeding, but it is possible that it will not be. If videoconferencing

technology is not reasonably available, the proceedings will be conducted by telephone

conferencing. In all events, defendant’s consent to proceed by other than in-person appearance

must be clearly reflected in the record at the outset of the proceeding.
       Case 1:04-cr-00801-PKC Document 770 Filed 04/15/20 Page 2 of 2



            The call-in information is as follows:

            Call-in number: (888) 363-4749

            Access Code: 3667981

            SO ORDERED.




Dated: New York, New York
       April 15, 2020




                                            -2-
